DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 06/30/2020 and 10/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1220”, “1225”, “1235”, “1239”, “1240”, “1245”, and “1250” (see Figure 1B).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 6-11, 13, 15, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9, 15, 16, 18, 19, and 23 of U.S. Patent No. 11,147,989 B2 (hereinafter “the ‘989 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are taught by the claims of the ‘989 patent as follows:
With respect to Claim 1 of the present application, the claims of the ‘989 patent teach a radiation delivery system (Claim 15), comprising:
a radiation source to generate a radiation beam to deliver to a target (Claim 18); and
a multi-leaf collimator (MLC) operatively coupled to the radiation source, wherein the MLC is offset to shift the MLC in a direction relative to a line from the radiation source to a point of interest to cause projections of the radiation beam to be shifted based on the offset (Claim 16).

shifting a multi-leaf collimator (MLC) coupled to a radiation source by an offset (Claims 1, 2, and 4); 
positioning one or more leaves of the MLC to form an opening (Claims 1 and 2); and, 
generating, by the radiation source, a radiation beam, wherein projections of the radiation beam are shaped by the opening of the MLC and the projections of the radiation beam are shifted based on the offset (Claims 1, 2, and 4).
Thereafter, the claims correspond as follows:
The limitations of Claims 6 and 20 of the present application are taught by the limitations of Claims 9 and 23 of the ‘989 patent;
The limitations of Claims 7-9, 19, 21 and 22 of the present application are taught by the limitations of Claims 5, 7, and 19 of the ‘989 patent;
The limitations of Claims 10, 11, and 23 of the present application are taught by the limitations of Claims 4, 6, 18, and 19 of the ‘989 patent; and,
The limitations of Claim 13 of the present application are taught by the limitations of Claim 15 of the ‘989 patent.

Claims 3-5, 16-18, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the ‘989 patent, as applied above, in view of U.S. Patent Application Publication to Ono (US 2008/0205597 A1).

Ono teaches offsetting an MLC in an x-ray imaging and delivery system by a width that falls within a range of leaf width(s), to adjust a radiation field with high resolution (Paragraphs 12-14 and 42-44), wherein said offset value is chosen based on a desired irradiation field resolution and application (Paragraphs 46 and 49).
The claims of the ‘989 patent and Ono disclose the claimed invention except for the exact value of fractional width for the MLC offset.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an offset in the fractional width values as recited in Claims 3-5, 16-18, and 26 of the present application in order to tailor said MLC resolution to the apparatus, inspected ROI, and application desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the ‘989 patent, as applied above, in view of U.S. Patent Application Publication to Kawrykow, et al. (US 2018/0161602 A1).
With respect to Claims 2 and 12, the claims of the ‘989 patent teach most of the elements of the claimed invention, as applied to Claim 1 above, including a radiation treatment delivery and x-ray imaging system (Claims 1, 11, 13, 15, and 24) but are silent with respect to the strength of the radiation beam. 

It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ both kV and MV energy x-ray radiation beams in a radiation therapy and delivery system, as suggested by Kawrykow, in the apparatus of the claims of the ‘989 patent, to improve the verification and positioning image quality over portal imaging of an MV energy beam alone, as suggested by Kawrykow (Paragraph 68).

Claims 1, 6-11, 13, 15, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 11, 17, 19, 21, and 22 of copending Application No. 17/499,702 (reference application, hereinafter “the ‘702 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are taught by the claims of the ‘702 application as follows:
With respect to Claim 1 of the present application, the claims of the ‘702 application teach a radiation delivery system (Claim 17), comprising:
a radiation source to generate a radiation beam to deliver to a target (Claim 21); and
a multi-leaf collimator (MLC) operatively coupled to the radiation source, wherein the MLC is offset to shift the MLC in a direction relative to a line from the radiation source to a point of interest to cause projections of the radiation beam to be shifted based on the offset (Claims 19 and 21).

shifting a multi-leaf collimator (MLC) coupled to a radiation source by an offset (Claims 1, 5, 17, 19, and 21); 
positioning one or more leaves of the MLC to form an opening (Claims 5 and 21); and, 
generating, by the radiation source, a radiation beam, wherein projections of the radiation beam are shaped by the opening of the MLC and the projections of the radiation beam are shifted based on the offset (Claims 1, 2, 6, 17, 19, and 21).
Thereafter, the claims correspond as follows:
The limitations of Claims 6 and 20 of the present application are taught by the limitations of Claim 11 of the ‘702 application;
The limitations of Claims 7-9, 19, 21 and 22 of the present application are taught by the limitations of Claims 7, 9, and 22 of the ‘702 application;
The limitations of Claims 10, 11, and 23 of the present application are taught by the limitations of Claims 8 and 22 of the ‘702 application; and,
The limitations of Claim 13 of the present application are taught by the limitations of Claim 4 of the ‘702 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


With respect to Claims 3-5, 16-18, and 26, the claims of the ‘702 application teach most of the elements of the claimed invention, as applied to Claims 1, 15, and 24 above, and that said offset is by a multiple of a leaf width (Claims 1, 5, 17, and 19).
Ono teaches offsetting an MLC in an x-ray imaging and delivery system by a width that falls within a range of leaf width(s), to adjust a radiation field with high resolution (Paragraphs 12-14 and 42-44), wherein said offset value is chosen based on a desired irradiation field resolution and application (Paragraphs 46 and 49).
The claims of the ‘702 application and Ono disclose the claimed invention except for the exact value of fractional width for the MLC offset.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an offset in the fractional width values as recited in Claims 3-5, 16-18, and 26 of the present application in order to tailor said MLC resolution to the apparatus, inspected ROI, and application desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


With respect to Claims 2 and 12, the claims of the ‘702 application teach most of the elements of the claimed invention, as applied to Claim 1 above, including a radiation treatment delivery and x-ray imaging system (Claims 1, 7-9, 12, 15, and 22) but are silent with respect to the strength of the radiation beam. 
Kawrykow teaches a radiation treatment delivery and imaging system (Paragraph 2 and throughout disclosure), wherein said system employs kV energy x-rays for CT imaging and MV energy x-rays for treatment delivery (Paragraphs 67-68).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ both kV and MV energy x-ray radiation beams in a radiation therapy and delivery system, as suggested by Kawrykow, in the apparatus of the claims of the ‘702 application, to improve the verification and positioning image quality over portal imaging of an MV energy beam alone, as suggested by Kawrykow (Paragraph 68).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 13-15, 19, 20, and 24-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Ono (US 2008/0205597 A1).
With respect to Claim 1, Ono teaches a radiation delivery system (Abstract and throughout disclosure), comprising:
a radiation source (10, 13) to generate a radiation beam to deliver to a target (Paragraphs 26-27); and
a multi-leaf collimator (MLC; e.g. any of 14, 140, 141, etc.; hereinafter referred to simply as 14) operatively coupled to the radiation source (Paragraph 27), wherein the MLC is offset to shift the MLC in a direction relative to a line (I) from the radiation source to a point of interest (at P) to cause projections of the radiation beam to be shifted based on the offset (Paragraphs 12-14, 42, 46, and 49).

With respect to Claim 7, Ono further teaches a gantry (12) coupled to the radiation source, wherein the gantry is configured to rotate the radiation source about the point of interest (Paragraphs 27 and 31).
With respect to Claim 13, Ono further teaches that the MLC comprises a binary MLC (Paragraph 33).
With respect to Claim 14, Ono further teaches that the MLC comprises an end leaf having a width that is greater than other leaves of the MLC (Paragraph 45).
With respect to Claim 15, Ono teaches a method (Abstract and throughout disclosure) comprising:
shifting a multi-leaf collimator (MLC; 14) coupled to a radiation source (10, 13) by an offset (Paragraphs 12-14, 26, and 27);
positioning one or more leaves of the MLC to form an opening (Paragraph 44); and
generating, by the radiation source, a radiation beam, wherein projections of the radiation beam are shaped by the opening of the MLC and the projections of the radiation beam are shifted based on the offset (Paragraphs 12-14, 42, 45, and 49). 
With respect to Claim 19, Ono further teaches rotating, by a gantry (12) coupled to the radiation source, the radiation source about a point of interest (Paragraphs 26 and 27).

With respect to Claim 24, Ono teaches a multi-leaf collimator (MLC, 14; Paragraphs 12-14 and throughout disclosure), comprising:
a plurality of leaves configured to move independently to shape a beam of a radiation source (10, 13; see Paragraphs 12-14, 26, 27, and 42-46); 
wherein an end leaf of the plurality of leaves has a width that is different than other leaves of the plurality of leaves (Paragraph 45).
With respect to Claim 25, Ono further teaches that the width of the end leaf is greater than a second width of a second end leaf of the plurality of leaves (Paragraph 45).
With respect to Claim 26, Ono further teaches that the width is based on an offset of the MLC relative to the radiation source (Paragraphs 12-14 and 42-45).

Claims 1, 6, 7, 13-15, 19, 20, and 24-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Prince, et al. (US 2012/0043482 A1).
With respect to Claim 1, Prince teaches a radiation delivery system (Paragraphs 1, 2, 5, and throughout disclosure), comprising:
a radiation source (102) to generate a radiation beam (103) to deliver to a target (Paragraph 26); and
a multi-leaf collimator (MLC, e.g. any of 104/106/110, 220/230, and 420/430; hereinafter 110) operatively coupled to the radiation source 
With respect to Claim 6, Prince further teaches that the point of interest comprises a fixed isocenter (108; Paragraphs 26, 31).
With respect to Claim 7, Prince further teaches a gantry coupled to the radiation source, wherein the gantry is configured to rotate the radiation source about the point of interest (Paragraph 26).
With respect to Claim 13, Prince further teaches that the MLC comprises a binary MLC (Paragraphs 26, 28, 32, and Figures 1, 2, and 4).
With respect to Claim 14, Prince further teaches that the MLC comprises an end leaf having a width that is greater than other leaves of the MLC (Paragraphs 33 and 38).
With respect to Claim 15, Prince teaches a method (Abstract and throughout disclosure) comprising:
shifting a multi-leaf collimator (MLC, 110) coupled to a radiation source (102) by an offset (Paragraphs 26, 32, and 41-43);
positioning one or more leaves of the MLC to form an opening (Paragraphs 26 and 30); and
generating, by the radiation source, a radiation beam, wherein projections of the radiation beam are shaped by the opening of the MLC and the projections of the radiation beam are shifted based on the offset (Paragraphs 32, 37, and 41-43). 

With respect to Claim 20, Prince further teaches that the point of interest comprises a fixed isocenter (108; Paragraphs 26 and 31).
With respect to Claim 24, Prince teaches a multi-leaf collimator (MLC, 110; Paragraphs 26, 28, and 32), comprising:
a plurality of leaves configured to move independently to shape a beam of a radiation source (Paragraphs 26 and 30); 
wherein an end leaf of the plurality of leaves has a width that is different than other leaves of the plurality of leaves (Paragraphs 33 and 38).
With respect to Claim 25, Prince further teaches that the width of the end leaf is greater than a second width of a second end leaf of the plurality of leaves (Paragraphs 33 and 38).
With respect to Claim 26, Prince further teaches that the width is based on an offset of the MLC relative to the radiation source (Paragraphs 32, 37, and 41-43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Kawrykow.
With respect to Claims 2 and 12, Ono teaches most of the elements of the claimed invention, as applied to Claim 1 above, including a radiation treatment delivery and x-ray imaging system, but is silent with respect to the strength of the radiation beam. 
Kawrykow teaches a radiation treatment delivery and imaging system (Paragraph 2 and throughout disclosure), wherein said system employs kV energy x-rays for CT imaging and MV energy x-rays for treatment delivery (Paragraphs 67-68).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ both kV and MV energy x-ray radiation beams in a radiation therapy and delivery system, as suggested by Kawrykow, in the apparatus of Ono, to improve the verification and positioning image quality over portal imaging of an MV energy beam alone, as suggested by Kawrykow (Paragraph 68).

Claims 3-5, 16-18, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ono.
With respect to Claims 3-5, 16-18, and 26, Ono teaches most of the elements of the claimed invention, including offsetting an MLC in an x-ray imaging and delivery system by a width that falls within a range of leaf width(s), to adjust a radiation field with 
Ono discloses the claimed invention except for the exact value of fractional width for the MLC offset.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an offset in the fractional width values as recited in Claims 3-5, 16-18, and 26 of the present application in order to tailor said MLC resolution to the apparatus, inspected ROI, and application desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prince in view of Kawrykow.
With respect to Claims 2 and 12, Prince teaches most of the elements of the claimed invention, as applied to Claim 1 above, including a radiation treatment delivery and x-ray imaging system, but is silent with respect to the strength of the radiation beam. 
Kawrykow teaches a radiation treatment delivery and imaging system (Paragraph 2 and throughout disclosure), wherein said system employs kV energy x-rays for CT imaging and MV energy x-rays for treatment delivery (Paragraphs 67-68).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ both kV and MV energy x-ray radiation beams in a radiation therapy and delivery system, as suggested by Kawrykow, in the apparatus of Prince, to .

Claims 3-5, 16-18, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Prince.
With respect to Claims 3-5, 16-18, and 26, Prince teaches most of the elements of the claimed invention, including offsetting an MLC in an x-ray imaging and delivery system by a width that falls within a range of leaf width(s), to adjust a radiation field with high resolution (Paragraph 4), wherein said offset value is chosen based on a desired irradiation field resolution and application (Paragraphs 41, 42, and 44).
Prince discloses the claimed invention except for the exact value of fractional width for the MLC offset.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an offset in the fractional width values as recited in Claims 3-5, 16-18, and 26 of the present application in order to tailor said MLC resolution to the apparatus, inspected ROI, and application desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to Nord (US 2017/0087384 A1), and to Hsu, et al. (US 2015/0273239 A1 and US 2018/0104511 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/11/2022